SKEEL, J.,
concurring:
I concur in the dismissing of the motion for a temporary restraining order for reasons set forth in the memorandum by Judge Morgan. The motion should be dismissed for the further reason that the plaintiffs have not exhausted their rights expressly provided for them by the constitution of the Brotherhood. Until this has been done there can be no appeal to the courts.
The record discloses that after the entry of dismissal of the plaintiffs, of July 3rd, 1940, an appeal was taken by them to the Board of Directors and the Board of Appeals, as provided by the constitution. Upon hearings the removal order was sustained. The plaintiffs are by the constitution granted the right to appeal such finding against them in the next convention. Until this has been done civil jurisdiction should not be invoked in controversy between the Brotherhood and its members.